Citation Nr: 1707084	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a bilateral ankle disability. 

3.  Entitlement to an initial evaluation in excess of 10 percent for the right knee disability.  

4.  Entitlement to an evaluation in excess of 60 percent for the left knee disability.  


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

A November 2013 Decision Review Officer (DRO) decision granted service connection for a right knee disability and assigned a 10 percent rating, effective October 20, 2010.  A February 2016 rating decision continued the Veteran's 60 percent evaluation for a left knee disability.  A timely notice of disagreement was filed with respect to both of these decisions, but a statement of the case (SOC) concerning these claims has not yet been provided by VA.  As discussed below, a remand for issuance of an SOC on these issues is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2015, the Board remanded this matter for further development.

The issues concerning entitlement to increased ratings for the Veteran's right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  By May 1995 rating decision, the RO denied the Veteran's claims for service connection for low back and bilateral ankle disabilities; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year, no new and material evidence was received within one year, and no relevant service department records have subsequently been received or associated with the record.

3.  Evidence received since the RO's May 1995 rating decision does not raise a reasonable possibility of substantiating the claims for service connection for low back and bilateral ankle disabilities.


CONCLUSIONS OF LAW

1.  The RO's May 1995 rating decision denying the Veteran's claims for service connection for low back and bilateral ankle disabilities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has not been received to reopen the Veteran's claims for service connection for low back and bilateral ankle disabilities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In accordance with the Board's July 2015 remand directives, the Veteran was provided with an August 2015 Veterans Claims Assistance Act of 2000 (VCAA) notice letter concerning the information and evidence needed to substantiate his claims for service connection for low back and bilateral ankle conditions on a secondary basis.   In addition, the Board granted the Veteran's request for an additional 60-day extension of time in order to obtain and submit evidence.  See December 2016 Board Letter.  However, the Veteran has not submitted additional evidence.  The Board notes that the duty to assist is not a one-way street; that is, if a claimant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran seeks to reopen his previously denied claims of entitlement to service connection for low back and bilateral ankle disabilities.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for low back and bilateral ankle disabilities were previously denied in a May 1995 rating decision.  At such time, the RO considered the Veteran's service treatment and personnel records.  Upon a review of such evidence, the RO determined that there was no current disability and no link to service, and service connection for low back and bilateral ankle disabilities was denied.

In May 1995, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claims of entitlement to service connection for low back and bilateral ankle disabilities was received until October 2011, when VA received his application to reopen such claims.  Therefore, the May 1995 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claims was received prior to the expiration of the appeal period stemming from the May 1995 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  

Furthermore, no relevant service department records have been received or associated with the record since the May 1995 rating decision.  In this regard, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c). The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, no service records have been added to the claims file since the May 1995 rating decision.  Therefore, 38 C.F.R. § 3.156(c) is inapplicable and new and material evidence must be received in order to reopen the claim.

The Board notes that the Veteran's attorney has raised a claim for secondary service connection as a new theory of entitlement, and has argued that the mere raising of such a claim warrants reopening of the previously denied claims.  However, a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim is a claim to reopen the previously denied claim and requires new and material evidence in support in order to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474, aff'd, 421 F.3d 426, (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).

Here, the evidence received since the time of the RO's May 1995 rating decision includes treatment records and VA examinations related to the Veteran's service-connected bilateral knee disabilities.  The VA examinations note the Veteran's antalgic gait and impaired ambulation, and also contain VA medical opinion that the Veteran's "lower extremities do not have diminished function" and "there were no other pertinent physical findings, complications, conditions, signs or symptoms related to the knee/lower leg conditions."  See December 2011 and January 2016 VA Knee Examination Reports.  However, no medical evidence has been submitted showing that the Veteran currently suffers from a low back or ankle disability.  The new evidence also does not include medical opinion or comment suggesting that the Veteran's perceived ankle and back disabilities are related to service or to the Veteran's knee disabilities.  No lay statements have been submitted describing low back or ankle disability, or symptomatology related to such disability.  As such, the evidence does not pertain to unestablished facts needed to grant service connection.  

As noted above, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  See Justus, supra; see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible.").  Here, the Veteran's attorney contends that the Veteran's bilateral knee disabilities, and particularly his left knee disability, have caused problems with his surrounding joints, including his low back and bilateral ankles, through an antalgic gait and overcompensation for his knee conditions.  See December 2013 Substantive Appeal and August 2014 Attorney's Statement.  However, the Veteran's attorney is not competent to opine as to the nature and etiology of the reported low back and bilateral ankle disability.  

"Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  There is no indication that the Veteran's attorney is competent to diagnose the nature or etiology of the Veteran's claimed low back and bilateral ankle disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  In this case, there is no lay testimony regarding the medical condition, a contemporaneous medical diagnosis, or even the symptomatology the Veteran is experiencing.  Under such circumstances, and without appropriate medical training or expertise, the Veteran's attorney is not competent to opine as to the nature of the claimed conditions and whether they are related to the Veteran's service-connected knee disabilities.  

In summary, the evidence received since the RO's May 1995 rating decision does not raise a reasonable possibility of substantiating the Veteran's claims for service connection for low back and/or bilateral ankle disability, to include as secondary to the Veteran's service-connected bilateral knee disabilities.  Therefore, the Veteran's requests to reopen his previously denied claims for service connection for low back and bilateral ankle disabilities are denied.


ORDER

As new and material evidence has not been received, the application to reopen the Veteran's claim for service connection for low back disability is denied.

As new and material evidence has not been received, the application to reopen the Veteran's claim for service connection for bilateral ankle disability is denied.


REMAND

In July 2015, the Board remanded the issue of entitlement to an increased rating for right knee disability for the issuance of an SOC.  Review of the record reveals the Veteran submitted a timely notice of disagreement (NOD) to the rating assigned in the November 2013 rating decision.  The RO has not yet issued an SOC, as directed in the July 2015 Board remand.

In addition, the Veteran submitted a timely NOD to the rating assigned for his left knee disability in a February 2016 rating decision.  The RO has not yet issued an SOC with respect to such claim.  

Under the circumstances, remand of the issues of entitlement to increased ratings for the Veteran's left and right knee disabilities to the AOJ for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to his claims seeking increased ratings for right and left knee disabilities.  These issues should only be returned to the Board if a timely substantive appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


